DETAILED ACTION
Status of Application
This action is responsive to nonprovisional application filed 11/22/2021.  The concurrently filed preliminary amendment having been entered, claims 1-10 are currently pending and under examination herein.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) filed on 02/22/2022 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing/transmittal of this Office action. 
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Objection – Drawings
The drawings are objected to because where, as here, the drawings consist of a single drawing view, the view must not be numbered and the abbreviation “FIG” must not appear.  See 37 CFR 1.84(u)(1).  A corrected drawing sheet in compliance with 37 CFR 1.121(d) is required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Objection – Specification
The disclosure is objected to because of the following informalities: all references to “Fig. 1” (see, e.g., paras [0012] – [0013]) should be revised to refer to –the figure-- to engender consistency with the corrected drawing sheet required supra.   Appropriate correction of the specification is required. 

Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 5, the claim provides the limitation to “the ethylene supply line (13)” in the penultimate line.  There is no proper and sufficient antecedent basis for this limitation in the claim nor in any claim from which claim 5 depends (currently, claim 1).   Appropriate correction is required. 

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Garland et al (US 2015/0011717 A1) is cited as pertinent to use of a recycle gas system 12 to cool and dewax an ethylene monomer gas stream separated from a product stream in a high-pressure separation vessel 36 (note Fig. 1).  Zacher et al (US 4217431) is cited as pertinent to a continuous process for manufacturing ethylene copolymers wherein the entire amount of gas separated from a reaction mixture in a high-pressure product separator (11) is passed via line (6) through a cooling system (6a) to the secondary compressor (2) of a high-pressure polymerization system (note Fig. 1).  Neither citation is seen to teach the present invention, in particular, the claimed apparatus comprising an ethylene supply line (11) that is a line branched from a high pressure recycle ethylene line (6) and connected to a recycle ethylene holding drum (12) for decompressing high pressure recycle ethylene from the high pressure recycle ethylene line (6) and supplying the decompressed recycle ethylene to the recycle ethylene holding drum (12); or the corresponding high pressure recycle ethylene recycling step of the claimed method.

Allowable Subject Matter
Claims 1-4 and 6-10 are allowed.  Claim 5 would be allowable if amended or rewritten to overcome the rejection under 35 U.S.C. 112 set forth in this Office action.
The closest prior art to Garland et al and Zacher et al, discussed above, does not describe the inventions of instant claims 1-10, or provide proper rationale to modify their respective inventions into the invention of any of instant claims 1-10.  

Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/11-28-22